Citation Nr: 0533179	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back condition, to 
include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Providence, Rhode Island 
Regional Office (RO) which denied service connection for a 
back condition.  

The veteran was afforded a Decision Review Officer hearing at 
the RO in March 2005.  That hearing transcript is of record.    


FINDING OF FACT

A current back disability was first demonstrated years after 
service, and is not related to a disease or injury in 
service.  


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by active 
service, nor can degenerative joint disease be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004), 38 C.F.R. § 3.159(b) (2005).  
Failure to comply with notice elements (2), (3), or (4), is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With regard to element (1), the RO sent the veteran a VCAA 
letter in December 2001 which advised him of what information 
and evidence is necessary to establish entitlement to service 
connection.  

With regard to elements (2) and (3), the December 2001 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter explained that VA would 
help the veteran get such things as medical records or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to element (4), the December 2001 VCAA 
letter advised the veteran that VA would secure any medical 
records identified by him, and requested that he submit 
information describing any additional evidence he wanted VA 
to secure in his behalf.  The letter also informed the 
veteran that he could obtain these records himself and send 
them to VA, and provided information as to where and when 
such evidence should be submitted.  Additionally, the RO 
provided further notice of the fourth element by including 
the language of 38 C.F.R. § 3.159(b) in the Pertinent Laws; 
Regulations; Rating Schedule Provisions section of the July 
2002 statement of the case (SOC).  Thus, the veteran was 
adequately advised to submit evidence in his possession 
pertinent to his service connection claim.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In the present case, 
VCAA notice was timely given in December 2001, prior to the 
initial AOJ decision in March 2002.  

Clearly, the veteran has received all notice required by the 
VCAA.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA has attempted to secure all identified medical records 
from both VA and private medical centers.  The veteran's VA 
medical records have been associated with the claims file.  
The RO made a request to the veteran's private doctor for 
treatment reports, however, a response received by that 
doctor's technician in February 2002 indicated that such 
records were unavailable because they were over 10 years old.  
In addition, the veteran's service medical records have been 
associated with the claims file.  

While the veteran has not been afforded a VA examination, the 
Board finds that such an examination is not required in this 
case because there is no competent evidence of a link between 
a current back condition and a disease or injury in service.  
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  

In this regard, the veteran is competent to report a 
continuity of symptomatology from the time of an inservice 
disease or injury to the present, and such report could 
trigger VA's duty to provide an examination.  Duenas v. 
Principi, 18 Vet App 512 (2004).  The veteran has made 
varying statements in this regard, but has not reported a 
continuity of symptomatology from the time of an in-service 
disease or injury.  His report of back pain for 30 years 
since service, does not trigger VA's duty to provide an 
examination because he did not report that the symptoms 
continued from the time of an inservice disease or injury.  
Duenas v. Principi.

The Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The appeal is thus 
ready to be considered on the merits.  


II.  Analysis

The veteran's service medical records do not include 
complaints of or treatments for a back condition.  At his 
pre-induction examination in November 1967, the veteran 
reported that he burned his knees 5 years earlier and was 
occasionally unable to run.  An orthopedic consultation was 
ordered and a note on the pre-induction examination indicates 
that the consultation cleared the veteran for duty.  

The veteran's representative has suggested that this 
orthopedic consultation may have been regarding a back 
condition.  The veteran himself has made no such argument.  
The Board finds that while the note does not specifically 
state the purpose for the consultation, the note regarding a 
history of knee problems on the same examination report 
suggests that the consultation was most likely for the knees, 
and there is no evidence that it was for the back.  

The service medical records also reveal that the veteran had 
spinal anesthesia in October 1971 for a greater saphenous 
stripping.  The veteran's representative has also suggested 
that the current back condition might be related to this 
spinal anesthesia; however, the veteran himself has made no 
such argument.  The Board notes that, as a layperson the 
veteran's representative is not competent to express an 
opinion as to medical causation of the veteran's current back 
condition, as he has not claimed, nor shown, that he is a 
medical expert, capable of rendering medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

VA outpatient treatment reports from September 2001 to July 
2002 have been associated with the claims file.  The first 
medical record of treatment for a back condition after 
service is a VA outpatient treatment report from September 
2001 when the veteran had an X-ray of the lumbosacral spine 
which showed multi-level mild to moderate degenerative joint 
disease with predominant involvement of L4-5 and L5-S1 where 
there were moderate to marked degenerative changes.  This X-
ray also suggested muscle spasm.  

In a November 2001 VA outpatient treatment report the veteran 
stated that he was not involved in combat, but that he 
injured his back loading guns in service.  At a February 2002 
VA physical therapy consultation for his low back pain, the 
veteran stated that he had experienced back pain for 30 
years, since his discharge from service, and that he 
currently experienced daily pain, increasing with activity.  
A July 2002 VA outpatient treatment report gives a diagnosis 
of chronic back pain and lumbago.  None of the VA outpatient 
treatment reports give an etiology opinion as to the cause of 
this pain.  

At the March 2005 hearing the veteran recounted an incident 
in service when he was lifting a sea mine up to the bomb rack 
when he felt and heard his back "pop".  He stated that he 
was a young man, did not think anything of the pop at the 
time, and did not seek treatment.  He stated that the first 
time he noticed a problem with his back was about 1977, five 
years after service.  The veteran stated that he did not seek 
medical treatment at that time because he thought it was 
something he could deal with and he thought he probably did 
not have medical coverage.  

The veteran continued that in 1986 he was going up the stairs 
at his home when his back went out and he had to be taken to 
the local hospital where he laid on a board for an hour or 
two.  After this incident, the veteran sought treatment from 
a chiropractor.  The veteran stated that this chiropractor 
took an X-ray of his back and told him that there were 
calcium deposits in his back indicating an injury about 13 or 
14 years earlier.  The veteran noted that this estimated time 
of injury was around the time of the back "pop" in service.  
The veteran added that he did not wish to seek records from 
this chiropractor as he was not sure if he was still 
practicing or whether he had moved.  

The veteran reported that he started to use the VA hospital 
around 1978 or 1979 but did not seek treatment for his back 
prior to 2000 because the pain did not start to bother him 
until 1977 and then it was off and on, not completely 
debilitating.  He did report seeing a chiropractor, Dr. L., 
in 1989 and 1990, but, as discussed above, the records of 
treatment from that chiropractor were unavailable.  

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In this case, the veteran's degenerative joint 
disease was not diagnosed until September 2001.  Degenerative 
arthritis, or arthritis, is present to a degree of 10 percent 
only if there is X-ray evidence of that condition.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  The veteran has 
reported no X-ray examinations prior to September 2001.  
Because it has not been shown that arthritis became 
manifested to a degree of at least 10 percent within the year 
immediately following discharge, the Board cannot entertain a 
potential grant of service connection for arthritis on a 
presumptive basis.  

The first element required for a successful direct service 
connection claim is clearly met in this case, as the veteran 
has a current back disability.  Recent VA outpatient 
treatment reports give diagnoses of lumbago and chronic back 
pain and the X-ray evidence confirms arthritis.  

In regard to the second element, in-service incurrence or 
aggravation of an injury or disease, the veteran testified at 
his March 2005 hearing that he heard his back pop while 
loading a sea mine.  The veteran is competent to report the 
history of his back "popping" in service as it is a factual 
matter of which he had first hand knowledge.  Washington v. 
Nicholson, No. 03-1828 (U.S. Vet. App. Nov. 2, 2005); 
38 C.F.R. § 3.159(a)(2).  The Board accepts the veteran's lay 
statement as proof of his back "pop" in service.  While the 
veteran is competent to report this factual matter, he is not 
competent to give a medical diagnosis of that incident.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The above notwithstanding, the criterion of competent 
evidence of a nexus, or link, between the current disability 
and service is not met.  The VA outpatient treatment reports 
showing the veteran's current back condition do not relate 
that condition to service.  

While the veteran reported on one occasion that his back pain 
had been present since service, he has never reported a 
continuity of symptoms beginning in service.  More recently 
he has reported that back pain did not begin until 5 years 
after service.  He has consistently reported that he did not 
seek treatment for his back until 1986 and then again in 
2001, despite the fact that he stated he began to use the VA 
hospital for other conditions in 1978 or 1979.  These facts 
weigh the evidence against the veteran's claim.  Maxson v. 
Gober, 230 F. 3d 1330, 1331 (Fed. Cir. 2000).  

While the veteran himself has made the claim of a nexus, as a 
lay person the veteran is not competent to express an opinion 
as to medical causation of his back condition, as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In the absence of competent evidence of a link between the 
current back condition and service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a back condition, to 
include degenerative joint disease, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


